Citation Nr: 0533280	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  95-16 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for postoperative residuals of a left triple 
ankle arthrodesis performed at the VAMC, Dayton, OH, on 
January 18, 1990.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an injury to the cervical 
area as a result of a fall off a chair at the eye clinic at 
the VAMC, Chillicothe, OH, on August 16, 2002.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an injury to the lumbosacral 
area as a result of a fall off a chair at the eye clinic at 
the VAMC, Chillicothe, OH, on August 16, 2002.

4.  Entitlement to service connection for chronic respiratory 
disorder(s), diagnosed as chronic bronchitis and chronic 
obstructive pulmonary disorder (COPD) including secondary to 
exposure to Mustard Gas/Lewisite.

5.  Entitlement to service connection for chronic disability 
involving numbness in the hands and left shoulder, including 
secondary to exposure to Mustard Gas/Lewisite.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.

This appeal to the Board of Veterans Appeals (the Board) was 
initially brought from actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, OH.

The case was remanded by the Board in May 2002 with regard to 
development of service documentation and verification 
associated with issues ##4 and 5; at the time, the pending 
appellate issues were those and #1.

Since then, issues ##2 and 3 have been added; SSOC's have 
been issued; a valid VA Form 9 is of record dated in October 
2004; and these issues have been included in a merged appeal.  

At the time of that VA Form 9, the veteran verified that he 
wanted the pending hearing to include those issues (##2, 3) 
as well as the others which were already pending.  RO 
evidentiary development of these two issues to include all 
pertinent records has been completed to a certain extent, but 
there are no medical opinions in the file as to the alleged 
disabilities within the context of all of the pertinent 
regulations.  Furthermore, it is noted that any other tort 
claim that may be pending with regard to this alleged 
incident is not within the Board's jurisdiction as part of 
the current appeal.

In July 2005, the veteran and his son provided testimony 
before a Veterans Law Judge at the Huntington, WV, VARO; a 
transcript is of record.  At the time of the hearing, a 
written waiver of initial RO consideration was submitted; 
evidence has since been added the file. 

Service connection is now in effect for dermatophytosis of 
the feet and hands, currently evaluated as 10 percent 
disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Disability Secondary to Exposure to Mustard Gas/Lewisite

Under the governing regulation specifically pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. (It is 
noted that COPD, bronchitis, and emphysema are among the 
conditions that are associated with full body exposure to 
sulfur mustard.)

In addition, even without regard to section 3.316, there may 
be evidence to support that a given disability had its onset 
in service or is the result of a disease or injury incurred 
in service including exposure to mustard gas.  Cf. Combee v. 
Brown, 34 F.3d 1039, 1040 (1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection for a disability based on 
exposure to dioxin and radiation with proof of actual direct 
causation rather than under provisions in the law which 
provide a presumption of service connection for certain 
listed disorders).

A great deal of information is now of record with regard to 
the veteran's possible exposure to noxious substances while 
in service in WWII, including Mustard Gas/Lewisite.  Included 
in the data of record are service verification reports as 
well as treatise and associated materials from outside 
sources such as Veterans At Risk.

It is claimed that COPD and other chronic respiratory 
problems are due to that exposure albeit it is admitted that 
the veteran did not have "full body exposure" as required 
by the presumptive provisions of the law.

Some collateral evidence may tend to support that the veteran 
may have disabilities at present that could be due to Mustard 
Gas exposure of less than "full body" nature, including 
while at a given facility in AL (of which there are data in 
the file).  

For instance, a pathology report from following surgery in 
1991 is of record, signed by JMF, D.O., relating to malignant 
tumor-basal cell carcinoma, superior left pinna.  A 
handwritten comment is shown thereon that "could be from 
Mustard Gas"; it is unclear who made that comment.  
Moreover, it is unclear whether the veteran has included this 
disability as either issues ## 4 or 5; and in any event, what 
specific disabilities he is otherwise claiming as a result of 
such exposure. 

Other opinions are in the file, but all were provided prior 
to the current verification of potential exposures in 
service, and were addressed in the manner only of certain 
special presumptions relating to disability due to Mustard 
Gas exposure.

Disability Pursuant to 38 U.S.C.A. § 1151

The Board notes that prior to October 1, 1997, 38 C.F.R. § 
3.358 stated that where it is determined that there is 
additional disability resulting from a disease or injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment, compensation 
will be payable for such additional disability. 38 C.F.R. § 
3.358.

In particular, the regulation, 38 C.F.R. § 3.358(c)(3), 
provided: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.

Significantly, as will be discussed further below, the 
provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (prior to October 1, 1997).

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b), (c).

A VA General Counsel opinion specifically addressed the issue 
of the application of 38 U.S.C.A. § 1151 to claims based on 
the failure to diagnose a pre-existing condition.  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a pre- 
existing disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment.  Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that: (1) VA failed to diagnose and/or treat a 
pre-existing disease or injury; (2) a physician exercising 
the degree of skill and care ordinarily required of the 
medical profession reasonably should have diagnosed the 
condition and rendered treatment; and (3) the veteran 
suffered disability or death which probably would have been 
avoided if proper diagnosis and treatment had been rendered.  
See VAOPGCPREC 5-2001.

Subsequently, in Brown v. Gardner, 115 S. Ct. 552 (1994), the 
United States Supreme Court (Supreme Court) held that VA's 
interpretation of 38 U.S.C. § 1151 was unduly narrow.  The 
Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply requires a causal connection between 
VA medical treatment and additional disability, but that not 
every additional disability is compensable.  The Supreme 
Court further found that the then implementing regulation, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).

In March 1995, amended VA regulations were published (See 
below) to conform to the Supreme Court's decision.  Section 
(c)(3) of 38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that had been struck down by the Supreme Court. 

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress. See 38 U.S.C.A. § 1151 (West 2002).  The purpose of 
the amendment was, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.  
However, in a December 1997 opinion, the VA General Counsel 
held that all claims for benefits under 38 U.S.C.A. § 1151 
filed before October 1, 1997, such as issue #1 here, must be 
adjudicated under the provisions of 38 U.S.C.A. § 1151 as 
they existed before October 1997.  See VAOPGCPREC 40- 97.

As noted above, in Brown v. Gardner, 115 S. Ct. 552 (1994), 
the U.S. Supreme Court (Supreme Court) found that the 
statutory language of 38 U.S.C.A. § 1151 simply required a 
causal connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the implementing regulation in effect at that time, 38 
C.F.R. § 3.358(c)(3) (1991), was not consistent with the 
plain language of 38 U.S.C. § 1151 with respect the 
regulation's inclusion of a fault or accident requirement.  
See Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 
1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. 
App. 584 (1991),

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S. Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

Later, the Secretary of Veterans Affairs sought an opinion 
from the Attorney General of the United States as to the full 
extent to which § 1151 benefits were authorized under the 
Supreme Court's decision.  The requested opinion was received 
from the Department of Justice's Office of Legal Counsel on 
January 20, 1995. In essence, the Department of Justice 
concluded " that the [Supreme] Court intended to recognize 
only a narrow exclusion [to the "no fault" rule], confined to 
injuries that are the necessary, or at most, close to certain 
results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court. 38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Effective October 1, 1997, 38 U.S.C. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress. See section 422(a) 
of Pub. L. 104-204.  The purpose of the amendment was, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  However, in a 
precedent opinion, the VA Office of the General Counsel held 
that all claims for benefits under 38 U.S.C.A. § 1151, filed 
before October 1, 1997, must be adjudicated under the code 
provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97.

Thus, under the provisions of 38 U.S.C. § 1151 applicable to 
claims filed prior to October 1, 1997, a claimant must merely 
establish that additional disability resulted from VA medical 
treatment, excepting those circumstances described in 38 
C.F.R. § 3.358 (1997).  That is, even if additional 
disability has been demonstrated, in order for VA benefits to 
be warranted such additional disability may not be merely 
coincidental with VA hospitalization or medical or surgical 
treatment, the continuance or natural progress of diseases or 
injuries for which VA hospitalization or medical or surgical 
treatment was authorized or the certain or near-certain 
result of the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(b)(2).

Compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected. For purposes of this section, a disability 
or death is a qualifying additional disability or qualifying 
death if the disability or death was not the result of the 
veteran's willful misconduct and the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility. In addition, the proximate cause of the 
disability or death must be either carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed as of October 1, 1997.  Prior to 
that time, 38 C.F.R. § 3.358 is to be applied.

38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped. VA considers each involved 
body part or system separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section. Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. Actual 
causation is required. To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death. Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause. Hospital care, medical or surgical treatment, or 
examination cannot cause the continuance or natural progress 
of a disease or injury for which the care, treatment, or 
examination was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress. The provision of 
training and rehabilitation services or CWT program cannot 
cause the continuance or natural progress of a disease or 
injury for which the services were provided. Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause. To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent. To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter. 
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. Consent may be 
express (i.e., given orally or in writing) or implied under 
the circumstances specified in § 17.32(b) of this chapter, as 
in emergency situations. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen. The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death. The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718. It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities. A Department employee is an individual (i) who is 
appointed by the Department in the civil service under title 
38, United States Code, or title 5, United States Code, as an 
employee as defined in 5 U.S.C. § 2105; (ii) who is engaged 
in furnishing hospital care, medical or surgical treatment, 
or examinations under authority of law; and (iii) whose day-
to-day activities are subject to supervision by the Secretary 
of Veterans Affairs. A Department facility is a facility over 
which the Secretary of Veterans Affairs has direct 
jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility. The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction. 38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

Here, the veteran's claim with regard to issue #1 (relating 
to surgery in 1990) for benefits under 38 U.S.C.A. § 1151 was 
filed prior to October 1997; his other 1151 claims (issues #2 
and 3) (relating to an incident in 2002), were filed 
thereafter.  

Thus, such claims must be decided under the appropriate 
respective pre and post-October 1, 1997, versions of 38 
U.S.C.A. § 1151.  VAOPGCPREC 40-97.

It is entirely unclear whether the veteran or his 
representative are entirely familiar with either provision or 
whether they understand how they, and the differences 
therein, relate to his claims on issues #1, 2 and 3.  To help 
clarify, the applicable statutory language accompanying the 
pertinent provisions is set forth below.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If there are additional private 
or VA clinical records from VAMC's in 
Chillicothe, Dayton or elsewhere as 
designated by the veteran, his entire 
file should be acquired.  The RO should 
assist in that endeavor as required.  

If the veteran is aware of physician's 
opinions as to the nature of any 
associative relationship between current 
problems and the claimed injuries and/or 
exposures, he should be asked to submit 
them, and the RO should again assist as 
necessary.

2.  The case should then be forwarded, 
along with all available evidence, 
including a copy of this remand to 
include the pertinent regulations, to 
appropriate VA physicians to respond to 
the following questions:  (a) Does the 
veteran have any disability which is at 
least as likely as not the result of 
exposure in service to Mustard 
Gas/Lewisite?; (b) under the regulations 
in effect prior to October 1997, did the 
veteran have disability as a result of 
the January 1990 surgery, and if so, 
what; (c) under regulations in effect 
after October 1997, did the veteran have 
disability as a result of an injury from 
a fall off a chair in 2002, and if so, 
what? (d) is the additional disability 
due to: (i) carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the 
part of the VA in furnishing the hospital 
care, medical or surgical treatment; or 
(ii) from an event not reasonably 
foreseeable.  The opinions should be 
carefully delineated and annotated to 
both the file and pertinent regulations 
as to fault and necessary consequence, 
etc. 

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
and the veteran and his representative 
should be given a reasonable opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified. 


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


